Case 2:21-cv-01918-JLS-JPR Document 22 Filed 04/23/21 Page 1 of 2 Page ID #:132




   1
     Courtney Abrams (Cal. Bar No. 265742)
     courtney@courtneyabramslaw.com
   2 Courtney Abrams, PC

   3 2711 Sepulveda Blvd., No. 625
     Manhattan Beach, CA 90266
   4 (310) 601-4448 (T)

   5
       Monica H. Beck
   6 mbeck@tfnlgroup.com

   7 Admitted Pro Hac Vice
       Chloe M. Neely
   8 cneely@tfnlgroup.com

   9 Admitted Pro Hac Vice
       The Fierberg National Law Group
  10 161 East Front Street, Suite 200

  11 Traverse City, MI 49684
       (231) 933-0180 (T)
  12 (231) 252-8100 (F)

  13
       Attorneys for Plaintiff Jane Doe
  14
                             UNITED STATES DISTRICT COURT
  15                        CENTRAL DISTRICT OF CALIFORNIA
  16

  17   JANE DOE

  18                    Plaintiff,                   Case No: 2:21-cv-01918 JLS (JPRx)
  19   vs.
  20
       CHRISTOPHER D’ELIA                            NOTICE OF DISMISSAL
  21                                              PURSUANT TO FEDERAL RULE
                      Defendant.                   OF CIVIL PROCEDURE 41(a)
  22

  23

  24

  25         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff, Jane

  26 Doe, and her counsel hereby give notice that the above-entitled action is voluntarily

  27 dismissed, without prejudice, against the Defendant.

  28
Case 2:21-cv-01918-JLS-JPR Document 22 Filed 04/23/21 Page 2 of 2 Page ID #:133




   1 Date: April 23, 2021

   2
       Respectfully submitted,
   3

   4   Monica H. Beck                           /s/ Courtney Abrams
       Chloe M. Neely                           Courtney Abrams (No. 265742)
   5
       The Fierberg National                    Courtney Abrams, PC
   6   Law Group, PLLC                          2711 Sepulveda Blvd., No. 625
       Admitted pro hac vice                    Manhattan Beach, CA 90266
   7
       161 East Front Street, Suite 200         (310) 601-4448 (T)
   8   Traverse City, MI 49684                  courtney@courtneyabramslaw.com
       (231) 933-0180 (T)                       Local Counsel
   9
       (231) 252-8100 (F)                       Attorney for Plaintiff Jane Doe
  10   mbeck@tfnlgroup.com
       cneely@tfnlgroup.com
  11
       Attorneys for Plaintiff Jane Doe
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                            2
